                    Case 1:19-cr-00651-LTS Document 269
                                                    270 Filed 05/29/20
                                                              06/01/20 Page 1 of 1



                                                                            U.S. Department of Justice

                                                                            United States Attorney
                                                                            Southern District of New York


                                                                            The Silvio J. Mollo Building
                                                                            One Saint Andrew’s Plaza
                                                                            New York, New York 10007


                                                                            May 29, 2020
       BY ECF

       The Honorable Laura Taylor Swain
       United States District Court
       Southern District of New York                                                       MEMO ENDORSED
       500 Pearl Street
       New York, New York 10007

                 Re:       United States v. Mircea Constantinescu, et al., 19 Cr. 651 (LTS)

       Dear Judge Swain:

              The Government respectfully submits this letter to request, with the consent of the
       defendants, that, in light of the advice given by the Centers for Disease Control and Prevention
       and other public health authorities to take precautions to reduce the possibility of exposure to
       COVID-19, and in order to provide the defendants with additional time to review the discovery
       materials produced in this case and discuss potential pretrial dispositions with the Government,
       the Court adjourn the status conference presently scheduled for June 8, 2020, at 2:00 p.m., to a
       date and time convenient to the Court on or after July 6, 2020.

               The Government also respectfully requests, with the consent of the defendants, that the
       Court exclude time under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), from June 8, 2020,
       until the date of the rescheduled status conference, in light of the circumstances of the COVID-19
       pandemic, and in order to provide the defendants with additional time to review the discovery
       materials produced in this case and discuss potential pretrial dispositions with the Government.
The application is granted. The conference is adjourned to July 15,
2020, at 2:30pm. The Court finds pursuant to 18 U.S.C. §3161(h)(7)          Respectfully submitted,
(A) that the ends of justice served by an exclusion of the time from
today’s date through July 15, 2020, outweigh the best interests of the      GEOFFREY S. BERMAN
public and the defendant(s) in a speedy trial for the reasons stated        United States Attorney for the
above.
                                                                            Southern District of New York
SO ORDERED.
Dated: May 29, 2020                                                      By:___________________________
_/s/ Laura Taylor Swain_
                                                                            Elizabeth A. Hanft
Laura Taylor Swain, USDJ                                                    Daniel M. Loss
                                                                            Samuel P. Rothschild
                                                                            Robert B. Sobelman
                                                                            Assistant United States Attorneys
                                                                            (212) 637-2334/6527/2504/2616
       cc:       All Counsel of Record (by ECF)
